STATE OF MICHIGAN

                            COURT OF APPEALS



TYANN SHELTON,                                                    FOR PUBLICATION
                                                                  February 14, 2017
              Plaintiff-Appellee,

and

DWAYNE WILLIAMS,

              Plaintiff,

and

MICHIGAN CRNAS STAFFING, LLC,

              Intervening Plaintiff,

v                                                                 No. 328473
                                                                  Wayne Circuit Court
AUTO-OWNERS INSURANCE COMPANY,                                    LC No. 13-010612-NF

              Defendant-Appellant.


Before: K. F. KELLY, P.J., and GLEICHER and SHAPIRO, JJ.

K. F. KELLY, P.J. (concurring).

       I concur in the result only.



                                                           /s/ Kirsten Frank Kelly




                                            -1-